Citation Nr: 0330819	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to July 1969.  This case is before the Board of 
Veterans Appeals (Board) on appeal from a November 1999 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran served in Vietnam and was awarded the National 
Defense Service Medal, U.S. Marine Corp Combat Action 
Ribbon, Republic of Vietnam Cross of Gallantry with a Palm 
Device, Vietnam Service Medal and Vietnam Campaign Medal.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.	The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks but he does not exhibit 
occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
in excess of 30 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) to implement the VCAA.  
The VCAA applies in this case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements 
under the VCAA, including that the veteran should be 
specifically notified as to what he needs to substantiate 
his claims and of his and VA's respective responsibilities 
with regard to claims development.  Here, the veteran was 
notified of pertinent provisions of the VCAA in 
correspondence dated in April 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§  5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in §3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
April 2001 VCAA letter advised the veteran that he had 60 
days to provide additional information.  This did not result 
in prejudice to the veteran as he did not submit evidence 
within a year of the April 2001 VCAA letter and has not 
indicated that there is any further evidence to be obtained.

Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries or combination of injuries 
coincident with military service. 38 U.S.C.A. § 1155.  Each 
disability must be viewed in relation to its history with an 
emphasis placed on the limitation of activity imposed by 
that disability.  The degrees of disability contemplated in 
the evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2002).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or relevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's PTSD currently is evaluated at 30 percent.  
The veteran's claim is considered an original claim in that 
it is in appellate status by disagreement with the initial 
rating award in November 1999 for service connection and has 
not been ultimately resolved.  This is opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings. Id., slip. op. at 9.  
The Board notes at the outset that based on the evidence of 
record as a whole, symptomatology associated with the 
veteran's PTSD currently does not equate with the rating 
criteria for the next higher rating of 50 percent under 
Diagnostic Code 9411.  This applies to any period of time 
from the effective date assigned in the initial grant of 
service connection for PTSD.  In other words, the factual 
circumstances associated with the veteran's record do not 
support separate ratings for separate time periods, or 
staged ratings.  Fenderson at 119.

Treatment reports from VA Medical Center Dallas from April 
1997 to May 1999 showed that the veteran participated in a 
PTSD group.  In January 1999 feedback on the veteran's 
psychological testing indicated diagnoses that included 
PTSD, Chronic, Delayed Onset.

During a VA PTSD examination in November 1999, the examiner 
in the veteran's mental status examination noted that the 
veteran was neatly groomed, wore glasses but otherwise had 
normal eye contact, talked at a normal rate and volume, 
answered questions logically, was oriented to person, place 
and time.  The veteran exhibited some memory deficits but 
this was due to organic brain syndrome not PTSD.  He 
exhibited good judgment.  The veteran said he has special 
talents in killing people.  He admitted to anger and 
impulses to hurt others but had no plans to hurt anyone.  He 
said he was depressed but had no thoughts of suicide.  He 
claimed to have hallucinations and saw "a vision of Satan".  
The veteran reported that he tries to be outgoing, up on 
current events, intelligent, caring and thoughtful.  The 
veteran was optimistic about the future.  He is able to 
attend to the daily activities of living.  He belongs and 
occasionally attends the Baptist Church and belongs to the 
DAV organization; the examiner noted that his social 
functioning appeared adequate.  The veteran reported that he 
uses drugs to avoid thinking about problems.  

In January 2001 the veteran was again afforded a VA PTSD 
examination.  The examiner in the veteran's psychiatric 
examination commented that the veteran was pleasant looking 
and cleanly dressed, was cooperative, had good contact with 
outside reality, was able to communicate well, was well 
oriented, had good memory and his judgment about social 
matters was acceptable.  The examiner found that the veteran 
performed in the same way as he did during his November 1999 
VA examination.  The veteran reported that he had less 
ability to control himself but had self-discipline to 
withdraw from arguments.  He still felt the urge to cause 
harm or even kill people, but did not do anything in this 
regard, since his jail detention.  He spoke kindly of his 
former wives.  The veteran reported having nightmares, sleep 
disturbances, social isolation, difficulty tolerating 
crowds, intrusive thoughts of Vietnam and being excessively 
nervous if in a situation that reminded him of Vietnam.  The 
examiner noted that the veteran was still capable of 
satisfying a job as he works full time as a maintenance man 
in the school system.  The examiner noted that assessment of 
the veteran was difficult given his alcoholic and 
polysubstance drug abuse.  Nevertheless, the examiner 
diagnosed the veteran as having mild PTSD.  The GAF was 
shown to be 60.

In light of the above, the Board notes that disability 
associated with the veteran's PTSD does not reflect such 
mental impairment so as to warrant the next higher rating of 
50 percent under Diagnostic Code 9411 because the objective 
criteria is not met:  the examiner reports showed that there 
is no objective evidence to substantiate occupational and 
social impairment due to such symptoms as a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech.  No panic attacks were reported.  The veteran did 
not have difficulty in understanding complex commands, he 
communicated well and had adequate memory function and any 
deficiency thereof was due to organic brain syndrome, not 
PTSD.  His judgment was acceptable, there was no impaired 
abstract thinking and he was able to give abstract 
interpretation of proverbs.  Although the veteran had a 
depressed mood, he described a bright future.  He is able to 
satisfy a job.  He is able to maintain social relationships 
as he attends Church and belongs to a DAV service 
organization.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Thus, in light of the foregoing, the Board concludes that 
there is no basis for an initial disability evaluation in 
excess of 30 percent for the veteran's PTSD.  Although the 
veteran exhibits symptomatology due to PTSD, his overall 
mental disability picture more nearly approximates the 
rating criteria associated with the current 30 percent 
rating and no more for the reasons stated above.  Since the 
veteran's disability picture essentially has not changed 
since the initial rating was assigned, a staged rating is 
not warranted in this case.  See supra Fenderson, 12 Vet. 
App. at 126.  There being no reasonable doubt as to the 
degree of mental impairment, the Board must deny the 
veteran's claim for an initial evaluation greater than 30 
percent for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



